DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 4-8, 14, 17-24, and 26-29 are currently pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A skilled artisan at the time of invention would not have expected the synergistic interaction between S-equol and an anti-PD-1 antibody on the inhibition of triple negative breast cancer tumorigenesis. As shown in Figures 4, 6 and 16, the combination of the anti-PD-1 antibody to a regimen of S-equol yielded a statistically significant reduction in tumor growth in patients comprising AT3, E0771 and EMT6 cell xenografts compared to either S-equol monotherapy or, alternatively anti-PD-1 monotherapy.  In view of MPEP 716.02(A),(B) and (D), the results displayed in the instant figures are commensurate in scope with the claims and the superiority of the combination of S-equol and anti-PD-1 on reducing triple negative breast cancer tumor growth over monotherapy is both unexpected and unobvious of both statistical and practical significance. Therefore, claims 1, 4-8, 14, 17-24, and 26-29 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


GEORGE W. KOSTURKO
Examiner
Art Unit 1628


/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628